DETAILED ACTION

Receipt is acknowledged of the amendment filed on June 30, 2022, which has been fully considered in this action.  Claims 1, 3, 11, and 20 have been amended and claims 2 and 12 have been canceled.  Claims 1, 3-11 and 13-20 remain in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 5, 11, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 20100051071 A1 (Calhoun et al) in view of Lewis ‘219.
As to claim 1, Calhoun et al ‘071 discloses a dispersion device comprising an elongated dispersion body 10/30/20 comprising a first end 10 positioned at an acute angle relative to a longitudinal axis of the elongated dispersion body, see marked up Fig. 1 below; a second end 20 positioned at an obtuse angle relative to the longitudinal axis of the elongated dispersion body, see marked up Fig. 1 below; a plurality of nozzles 50 extending outwardly from a forward surface of the dispersion body, see Fig. 1a; a source connector 40 on a rear surface of the dispersion body, the source connector in fluid communication with the plurality of nozzles, see Fig. 1-1c; wherein a first nozzle 50 among the plurality of nozzles is positioned on the forward surface of the dispersion body at the first end 10 of the dispersion body and a second nozzle 50 is positioned on the forward surface of the dispersion body at the second end of the dispersion body, see Fig. 1a, Fig. 3 and paragraph [0040], except for the source connector in fluid communication with a shut- off valve configured to stop fluid flow to the elongated dispersion body.  Lewis ‘219 discloses a dispersion device comprising a source connector 32//33; an elongated dispersion body 34/35; and a shut-off valve 13;  and wherein the source connector is in fluid communication with the shut- off valve configured to stop fluid flow to the elongated dispersion body.  See Figures 2-8 and page 2, col. 2, lines 21-75.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the source connector in fluid communication with a shut- off valve configured to stop fluid flow to the elongated dispersion body, in the apparatus of Calhoun et al ‘071, as taught by Lewis ‘219, since such a modification allows the water for the apparatus to be controlled by the valve when it is delivered to the elongated dispersion body.
As to claim 4, see bracket assembly 200 in Fig. 3.
As to claim 5, see discharge assembly 200 in Fig. 3.
As to claim 11, Calhoun et al ‘071 discloses a method of liquid dispersion comprising coupling a source connector 40 positioned on a rear surface of an elongated dispersion body 10/20/30 of a dispersion device 2 to a source of a liquid, see paragraph [0032]; the elongated dispersion body further comprising: a first end 10 positioned at an acute angle relative to a longitudinal axis of the elongated dispersion body, see marked up Fig. 1 below; and a second end 20 positioned at an obtuse angle relative to the longitudinal axis of the elongated dispersion body, see marked up Fig. 1 below; and enabling flow of the liquid to a plurality of nozzles 50 in fluid communication with the source connector, the plurality of nozzles extending outwardly from a forward surface of the dispersion body, see Fig. 1a; wherein a first nozzle 50 among the plurality of nozzles is positioned on the forward surface of the dispersion body at the first end 10 of the dispersion body and a second nozzle 50 is positioned on the forward surface of the dispersion body at the second end 20 of the dispersion body, see Fig. 1a, Fig. 3 and paragraph [0040], except for the source connector in fluid communication with a shut- off valve configured to stop fluid flow to the elongated dispersion body.  Lewis ‘219 discloses a dispersion device comprising a source connector 32//33; an elongated dispersion body 34/35; and a shut-off valve 13;  and wherein the source connector is in fluid communication with the shut- off valve configured to stop fluid flow to the elongated dispersion body.  See Figures 2-8 and page 2, col. 2, lines 21-75.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the source connector in fluid communication with a shut- off valve configured to stop fluid flow to the elongated dispersion body, in the apparatus of Calhoun et al ‘071, as taught by Lewis ‘219, since such a modification allows the water for the apparatus to be controlled by the valve when it is delivered to the elongated dispersion body.
As to claim 14, see bracket assembly 200 in Fig. 3.
As to claim 15, see discharge assembly 200 in Fig. 3.

Allowable Subject Matter
Claims 3, 6-10, 13 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed June 30, 2022 have been fully considered but they are not persuasive.  Applicant amended claims 1 and 11 broadly by claiming that the source connector is only in fluid communication with a shut- off valve configured to stop fluid flow to the elongated dispersion body.  Claims 2 and 12 were not written in their entirety into claims 1 and 11 as originally filed and therefore, are now rejected under 35 U.S.C. 103 as being unpatentable over US 20100051071 A1 (Calhoun et al) in view of Lewis ‘219

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J GANEY whose telephone number is (571)272-4899. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN J. GANEY
Primary Examiner
Art Unit 3752



/STEVEN J GANEY/            Primary Examiner, Art Unit 3752